Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent No. 10,221,776 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 28 January 2021, with respect to the Terminal Disclaimer and the objection to the specification have been fully considered and are persuasive. The double patenting rejection of claims 1 - 20 has been withdrawn. 



Allowable Subject Matter
Claims 1 – 20 are allowed in view of the Terminal Disclaimer filed 28 January 2021. The following is a statement of reasons supporting the allowable subject matter.

Specifically, in the context of controlling an aircraft gas turbine engine based on the engine inverse dynamics, the prior art of record fail to teach, in combination with other limitations, a feedforward controller obtaining a steady-state fuel flow for a requested engine speed and a relationship between fuel flow and gas generator speed; and determining the required fuel flow to obtain the requested engine acceleration as a function of the requested engine speed, the steady-state fuel flow, and the relationship between fuel flow and gas generator speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892. See, in particular, U.S. Pat. Nos. 4,259,835 A (“Reed”), 5,515,444 A (“Burdisso”), 4,380,146 A (“Yannone”), 4,308,463 A (“Giras”), and 3,975,902 A (“Smith”)  . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YONEL BEAULIEU/Primary Examiner, Art Unit 3668